Citation Nr: 1219576	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-21 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for right eye disability, to include as secondary to Agent Orange exposure.

2. Entitlement to service connection for a prostate condition, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Virtual VA paperless claims processing system includes a scanned copy of an August 2010 prescription for eye medicine.  The paper original of the above-described prescription note is date-stamped as having been associated with the Veteran's paper claims file in August 2010.  The Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a March 2011 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was the subject of a Board remand dated in May 2011. 

The issue of entitlement to service connection for a prostate condition to include as secondary to Agent Orange exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.





FINDINGS OF FACT

The preponderance of the evidence demonstrates that the Veteran's right eye disability did not begin during active service and is not related to any incident of service, to include a documented April 1966 injury to the right eye and exposure to Agent Orange during service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for right eye disability are not met or approximated.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A December 2007 VCAA letter explained the evidence necessary to substantiate the claim for service connection for right eye disability.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the December 2007 VCAA notice letter was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations.  The records obtained include a record of VA eye treatment on August 9, 2010, as identified by the Veteran and requested in the Board's March 2011 remand of this matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Veteran entitled to compliance with Board remand instructions).

The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claim for service connection for right eye disability.  See 38 U.S.C.A. § 5103A(a)-(c).

With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The June 2011 VA examination includes a review of the relevant medical evidence, including history as reflected in the service treatment records and current right eye treatment.  The examiner conducted a detailed physical examination of the Veteran's eyes.  The medical opinion provided is consistent with the medical evidence of record and is well-reasoned and well-explained by the examining clinician.  Accordingly, the Board finds that the June 2011 VA examination and opinion is adequate for adjudication of the claim on appeal, and is therefore in substantial compliance with the Board's May 2011 remand directives.  See Stegall, 11 Vet. App. at 271.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal. 


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.
   
Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall be presumed to be due to exposure to such herbicide agents if they have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the last date on which the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  

In addition, the United States Court of Appeals for the Federal Circuit has held that a veteran is not precluded by presumptive laws and regulations from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the present case, none of the Veteran's diagnosed right eye disorders, including glaucoma and cataracts, are listed at 38 C.F.R. 3.309(e).  Accordingly, a presumption of service connection for his current right eye disability is not warranted based on his exposure to Agent Orange.  See 38 C.F.R. §§ 3.307 and 3.309(e).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In a statement dated in December 2007, the Veteran wrote that he injured his eye in basic training in March 1967 while cleaning a rifle out.  He indicated that his eye was operated on at the base medical center.  He further wrote that he was exposed to Agent Orange during his period of active duty in Viet Nam.  He wrote that he was sent to Viet Nam after the eye surgery, with no follow-up.

At the Veteran's March 2011 Board hearing, he elaborated that he injured his eye while cleaning rifles with wood chips soaked in chemical solvent.  He stated that a wood chip flew into his eye and cut his pupil.  He recalled going to the dispensary and having his eye operated on, his full time at the clinic having been approximately one hour.   He indicated that a patch was placed on the eye, which he wore for approximately two weeks.  The Veteran stated that he first received post-service treatment for his eye through VA, in August 2008.

A review of the service treatment records shows that at entrance into active service, the Veteran's eyes were clinically evaluated as normal.  

An April 14, 1966, service treatment record indicates that the Veteran experienced an abrasion of the right eye.  He was prescribed an eye ointment and provided a patch.  An April 15, 1966, service treatment record indicates that on that day his abrasion was evaluated as well-healed.

Service personnel records indicate that the Veteran served in Vietnam from December 1966 to December 1967.  Exposure to Agent Orange is therefore presumed.  See 38 C.F.R. § 3.307.

At his February 1969 service discharge examination, general clinical evaluation of the Veteran's eyes was normal, although on detailed examination of the eyes it was noted that the Veteran "failed AOC color test, but passed R/E."

At a May 2008 VA eye examination, the Veteran provided a history of getting a foreign object in his right eye while he was using solvents to clean guns during active service, in 1966.  After a detailed examined of the eyes, the assessment was mild senile cataracts bilaterally, a mild suspicion of glaucoma bilaterally, and hyperopia and presbyopia bilaterally.  The Veteran was advised by the examiner that there were mild potential signs present in his eyes that were consistent with glaucoma, and that he needed to be scheduled for further testing.  The examiner noted that the Veteran was treated on an emergency basis for a foreign body in his right eye during service, on April 14, 1966.  He recounted that the foreign body was removed and the residual abrasion was treated with antibiotic, and that on follow-up the next day the abrasion was noted to have healed.

The examiner opined that Veteran's right eye was currently within normal limits for ocular health.  There were no signs of ocular damage or scarring to the right eye from the foreign body in 1966.  The examiner elaborated that the Veteran did not have a right eye disorder and there was no vision loss or permanent ocular damage from the foreign body in 1966.

An August 2010 report of a VA treatment eye examination includes diagnoses of early primary open angle glaucoma bilaterally, senile cataracts bilaterally, and hyperopia, astigmatism, and presbyopia bilaterally.

The Veteran underwent a second compensation VA examination of the right eye in June 2011.  The examiner noted the history of injury to the right eye during active service.  The examiner wrote that the Veteran felt there were no long-term sequelae form the in-service event, but that the VA examination was a matter of completeness for his claim.  The examiner further noted that the Veteran currently had cataracts and glaucoma and wondered if these were related to the original event.  

After a detailed eye examination, the June 2011 VA examiner opined that the Veteran had no overt signs of damage to the ocular structures related to his history of gun oil and a foreign body in his right eye while in the service.  The examiner opined that the Veteran's mild reduction in acuity was related to his age-related cataract of the right eye and not to any sequelae from trauma.  The examiner indicated he had reviewed the entire claims file in rendering his opinion.  The diagnoses were primary open angle glaucoma bilaterally, and age-related cataracts bilaterally.

Whether the Veteran's current right eye disorders are a result of his in-service eye injury is a complex medical matter requiring application of the expertise of a medical professional.  The Board finds the medical opinions of the May 2008 and June 2011 VA examiners to be competent medical evidence of a high probative weight and value.  The opinions are well-reasoned, supported by references to relevant medical principles and evidence, and consistent with the history provided by the Veteran and the medical evidence of record.

The Veteran is credible in describing that an in-service eye injury occurred, although the Board finds that the contemporaneous service treatment records are more probative as an accurate first-hand description of the injury as viewed by a medically expert clinician, as compared to the Veteran's lay-recollections decades later.  

At the June 2011 VA examination the Veteran expressed his own view that he did not have sequelae from the in-service injury, but desired a medical opinion as to whether the disorders might nonetheless be related to his in-service injury.  Thus, this is not a case where the Veteran has described continuity of symptomatology from active service forward, but rather where he seeks a determination as to whether multiple right eye disorders manifested many years later may be related to a documented inservice injury.  

The medical opinions received at the May 2008 and June 2011 VA examinations are consistent with the medical evidence, include discussion of the relevant medical evidence, recitation of an accurate history, and are supported by stated relevant medical principles.  They are well-reasoned and of a high probative weight. There is no medical opinion evidence in support of the Veteran's claim.  As a result, the preponderance of the evidence is against that aspect of the Veteran's claim that his current right eye disorders are due to his documented in-service eye injury.

With respect to whether the Veteran's contention that his right eye disability may be in whole or in part due to exposure to exposure to Agent Orange, the Board notes that the Veteran did serve in Vietnam during the Vietnam era and is therefore presumed to have been exposed to Agent Orange.  However, cataracts, glaucoma, and the other eye disorders the Veteran experiences are not disorders for which service connection is available based on history of exposure to Agent Orange.  See 38 C.F.R. § 3.309(e).  Further, the VA June 2011 VA examiner specifically opined  that the Veteran's glaucoma and cataracts were age-related, and that the Veteran's glaucoma was not due to Agent Orange.  These are highly probative medical opinions against this aspect of the Veteran's claim, and there is no medical evidence in support of the claim.  As the preponderance of the evidence is against this aspect of his claim, entitlement to service connection for right eye disability as due to exposure to Agent Orange is not warranted.

In sum, a presumption of service connection for right eye disability is not warranted based on the Veteran's exposure to Agent Orange during active service.  See 38 C.F.R. §§ 3.307, 3.309.  Further, the preponderance of the evidence is against the medical nexus aspects of his claim, that is, against a finding that his current disorders are due to exposure to Agent Orange or due to his documented in-service eye injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  As the preponderance of the evidence is against the claim as to the required element of a medical nexus between the in-service injury and exposure to Agent Orange and the Veteran's current right eye disorders, the criteria for service connection for right eye disability are not met or approximated.  Accordingly, entitlement to service connection for a right eye disorder is not warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. 3.303.

Because the preponderance of the evidence is against the claim on the essential element of medical nexus, the benefit of the doubt doctrine is not for application in resolution of the instant appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 


ORDER

Entitlement to service connection for right eye disability is denied.



REMAND

In a May 2011 Board remand of the matter of service connection for a prostate condition, the Board requested that the Veteran's specifically identified private treatment records from the 1990s forward for urinary symptoms be sought and that a VA examination be conducted that included a review of these private treatment records.

However, the RO only requested records of treatment from the Veteran's private treatment provider for the period from January 2006 forward, and the new VA examination was conducted in May 2011, prior to receipt of the additional private treatment records in August 2011.  

Although the authorization for release of medical records in the claims file indicates treatment only from 2006 forward, the notation "2006" is not in the Veteran's handwriting, and in an attached statement he indicated that he began having trouble urinating in the early 1990s.  In the comments section to the authorization for release of records he wrote "the nurse wrote 2006[, b]ut I was a patient [of theirs many] years before they moved to Cabell Hospital." This is consistent with prior statements and hearing testimony that he began to receive private treatment for urinary symptoms in the 1990s.  (See, for example, the Veteran's March 2011 Board hearing transcript, at page 8.)  

As a result, the Board will remand this matter for substantial compliance with its May 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Veteran entitled to compliance with Board remand instructions).  As corrective action, the Board will request that the RO seek to obtain the identified records of treatment for the period from the 1990s through July 2007, and afford the examiner who conducted the June 2011 VA examination an opportunity to review the private treatment records and to determine if they provide a basis for altering his opinions.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to provide an authorization of release of medical information from University Family Medicine, from the early 1990s through July 2007, to include those records of treatment before University Family Medicine moved to Cabell Huntington Hospital.

Seek to obtain any additional medical records for which an authorization for release is received.

Inform the Veteran that he may alternatively obtain the records from University Family Medicine from the early 1990s through July 2007 on his own and provide them to the RO.

2. After completion of the above, and without regard to whether additional private treatment records are received pursuant to this remand, forward the claims file to the examiner who conducted the May 2011 VA examination, or, if he is not available, another appropriate qualified clinician, for a statement as to whether the private treatment records from University Family Medicine in the claims file provide a basis for altering his May 2011 medical opinion in any way.

The examiner must provide FULLY REASONED EXPLANATION for his or her findings as to whether the private treatment records from University Family Medicine provide a basis for altering the May 2011 medical opinion.

3. Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


